PER CURIAM.
James Williams was found guilty of aggravated assault on a police officer. He raises three points on appeal. Williams’s first point on appeal is without merit and does not warrant discussion. His second and third points on appeal address the constitutionality of section 775.082(8), Florida Statutes (1997), the Prison Releasee Reoffender Act, and whether one can be sentenced as a prison releasee reoffender and a habitual felony offender.
We affirm the judgment and sentence based on our earlier decision in Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999), review granted, No. SC99-164, 761 So.2d 329 (Fla. Apr. 12, 2000). In Grant, this court held the Act constitutional based on challenges against single subject, separation of powers, cruel and unusual punishment, vagueness, due process, equal protection, and ex post facto violations. Furthermore, this court held in Grant *1100that a sentence under the Act, which runs concurrently with a habitual felony offender sentence, does not violate constitutional provisions against double jeopardy. See Grant, 745 So.2d 519.
Affirmed.
NORTHCUTT, A.C.J., and GREEN, J., and CARLIN, JOHN SCOTT, Associate Judge, Concur.